 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDonald's Ready-Mix Concrete and Jim's ReadyMix and Chauffeurs, Teamsters, Warehousemenand Helpers Local No. 45, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Cases 19-CA-10904 and 19-RC 9052October 17, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 27, 1979, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel and theCharging Party filed briefs in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondents, McDonald's Ready-MixConcrete and Jim's Ready Mix, Lewistown, Mon-tana, their officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.IT IS FURTHER ORDERED that the Regional Directorfor Region 19 shall, pursuant to the Board's Rulesand Regulations, Series 8, as amended, within 10 daysfrom the date of this Order, open and count the bal-lots of Avery Main, Albin Kramer, Perry Wilber, Jer-ry Caward, Allen Preston, and Eldor Bruce, and shallprepare and cause to be served on the parties a re-vised tally of ballots and issue an appropriate certifi-cation.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thisconsolidated matter was heard in Lewistown, Montana. onApril 18 and 19, 1979, based on a complaint alleging thatJim's Ready Mix, as alter ego of. or in the alternative, asingle employer with, McDonald's Ready-Mix Concrete,both entities having been denominated together in the com-plaint as collective Respondents and sometimes so called inthis Decision, had each violated Section 8(a)(1) and (3) ofthe Act by discriminatorily laying off Avery Main, AlbinKramer, and Perry Wilber because of their supportive ac-tivities on behalf of Chauffeurs, Teamsters, Warehousemenand Helpers Local No. 45. affiliated with InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemen andHelpers' of America, called the Union, while contemporane-ously engaging in various acts of interrogation and imper-missible comment; based further on a Regional Director'sReport on Challenged Ballots finding that certain chal-lenges mounted to the representation case election ballotsof six individuals each raised substantial and material ques-tions of fact bearing on issues which were substantiallyidentical to those raised by the complaint in Case 19-CA-10904, and which were therefore to be best resolvedthrough a consolidated hearing.Upon the entire record, my observation of witnesses, andconsideration of post-hearing briefs, I make the following:FINDINGS OF FACT AND CONCI.USIONS OF LAWRecommendations on Challenged BallotsMcDonald's is the corporate form of a seasonal ready-mix concrete business which has been run for many yearsby Joseph Charles/J.C. (Bill) McDonald.' McDonald's offi-cers are Bill McDonald, president, James R. (Jim) McDon-ald (son of Bill), vice president, and Loretta McDonald(wife of Bill), secretary. These three individuals also consti-tute McDonald's board of directors and among them ownover 95 percent of corporate stock, with the specific respec-tive holdings of the 695 share total being 623 shares held byBill McDonald and 21 shares held each by Loretta and JimMcDonald.Avery Main. Albin Kramer, and Perry Wilber were in-strumental in organizing activities commenced by theUnion during August 1978, with respect to McDonald's.These employees signed authorization cards and solicitedthe support of other both at work premises and in thecourse of several employee meetings held away.' These ef-forts culminated in the filing of a representation petition onSeptember 20 (Case 19-RC-9052). upon which an Agree-ment for Consent Election was entered, with voting laterscheduled by the Regional Director for October 31. Theelection was conducted that day, leading to a sufficientnumber of challenges to affect its results.I Respondent McDonald's has maintained an office and place of businessat Lewistown, Montana, on land (including gravel pit) owned by Bill Mc-Donald, where it annually (and for the specific representative penriod of Oc-tober 1, 1977, to October 1, 1978) has had gross sales of goods and services inexcess of $500.000 while purchasing and receiving goods and materials val-ued in excess of $50,000 directly from outside Montana or from supplierswithin the State which in turn had obtained such goods and materials di-rectly from sources outside Montana. On these stipulated facts I find thatMcDonald's is an employer within the meaning of Sec. 2(6) and (7) of theAct, and that otherwise the Union is a labor organization within the meaningof Sec. 2(5).2 All dates and named months hereafter are in 1978, unless shown other-wise.8246 NLRB No. 27152 McDONALD's READY-MIX CONCRETEFor approximately I year prior to October, Jim McDon-ald had been progressively assuming a greater managementrole in business activities, to the point that he had essen-tially "tak[en] over the ready-mix operation" with specificreference to batching and deliveries. Following receipt ofthe representation petition, Jim McDonald admittedly un-dertook questioning of several employees (Travis Jaynes,Allen Preston, and James Quigley) concerning what theyhad heard about the Union. As to Quigley's reply that"scuttlebutt" was around, Jim McDonald asked him fur-ther whether it was Main, Wilber, or Kramer who was "thepower behind the Union [and that were] pushing it." JimMcDonald made a similar and contemporaneous approachto Wilber himself, stating too that he wanted to identify"instigators" in the context of an asserted union need forthe support of one-third of the employees.By a decision of Bill McDonald, employees Main, Kra-mer, and Wilber were each laid off on October 4. This oc-curred at the end of that workday as regular paycheckswere picked up, and a typed notice was provided each ofthem that the layoff was "due to the shortage of cement."Bill McDonald testified that he had selected these employ-ees for layoff from among his overall workforce at the timebecause in the case of Main, he had recently talked of find-ing another job; in the case of Kramer, because he hadappeared for work inebriated after a fraternal picnic theprevious August 13; and in the case of Wilber, because thisindividual, although impaired from a kidney operation, wasso recklessly diligent in the handling of heavy cement sacksthat the layoff seemed the only alternative "than see himwork himself to death."Wilber was recalled on October 10,and worked uneventfully until October 31 when the elec-tion was to be conducted. On this date Bill McDonaldsought him out and sent him on to vote after a series ofpointed remarks, testified to without contradiction by Wil-ber, that Bill McDonald knew both Main and Kramer hadbeen involved with the Union, while being quite aware thatWilber had attended the representation case earlier thatmonth, adding that seeking out the Union was a "chicken-shit way" of trying to get a raise.During discourse while the scheduled representationhearing evolved into an Agreement for Consent Election,Bill McDonald had ruminated aloud about selling his busi-ness once buyers arranged necessary purchase money. Thisremark associates to testimony of Certified Public Account-ant Fred Schell, who described how, as part of estate plan-ning activity begun several years ago, he had emphaticallyI Kramer had actually learned that this layoff was imminent soon afterarriving at work on the morning of October 4. He testified to entering theoffice and asking Loretta McDonald if he were being fired on account of theUnion, to which she assertedly answered in the affirmative, adding that herhusband thought he was behind it. Later in the day. Kramer sought out BillMcDonald, asking vainly whether he still had a job. Kramer disclaimed anyconnection with the Union, to which Bill McDonald replied. "For somebodywho doesn't know anything about it. you sure know a hell of a lot about it."Main had also confronted Bill McDonald on the following morning, October5, in the context of his having seen, on the previous evening, another em-ployee driving the truck ordinanly assigned to him. This discussion wasinconclusive and Main. as well as Wilber, later appeared in Bill McDonald'spresence on the morning of October 5 at a scheduled hearing on the pendingrepresentation case. Union Organizer Hall Cowen testified without contra-diction that he watched Bill McDonald enter the hearing room. look directlyat Main and Wilber, and say he "wasn't sure who was at the bottom of thisunion business until now ...."recommended to Bill McDonald that the ready-mix portionof the business be sold. This in turn assertedly relates tocertain income tax consequences faced by Bill McDonald,both from his side ranching operations and his imminent65th birthday in February 1979. Schell testified that forthese reasons, and because he otherwise would have beenextremely busy with ranchers' tax returns from and afterNovember 15th, he recommended timing a sale to the new-ly formed Jim's Ready Mix corporation for mid-Octoberand took ancillary steps on behalf of that new corporation,such as obtaining an employer identification number andapplying for workmen's compensation insurance. Jim's hadin fact been incorporated on October 10, with Jim McDon-ald as president, his sister Margie Whitcraft as vice pres-ident, and his wife Gwen McDonald as secretary.' Thesethree individuals also constitute the board of directors,while of 50 authorized shares Jim McDonald owns 35,Gwen McDonald owns 10 (and an additional 4 as custo-dian for the daughters of her and Jim) and Margie Whit-craft owns 1. On October 13 a bill of sale and accompany-ing promissory note were both executed only by JimMcDonald for the purported transfer from RespondentMcDonald's of concrete mixers, plant equipment, and officemachines in consideration of $116,000. No down paymentwas made for this property nor was a security interest re-tained by McDonald's. As to the land on which this busi-ness was situated, a mere verbal agreement exists betweenBill and Jim McDonald allowing month-to-month usage ofthese premises by the new corporation. McDonald's re-tained its gravel pit along with various trucks, loaders, andtwo persons retained in its employment after the sale. Be-cause of this, and by further verbal arrangements betweenfather and son, Jim's purchases sized gravel from McDon-ald's for its ready-mix operations. Finally, a mechanic's re-pair shop remains in use on the premises to which employ-ees of either corporation have access under informal jointusage of the building and its repair tools.On October 16 Respondents' employees (other than thetwo retained by McDonald's) were instructed to preparenew W-2 forms as a consequence of the sale. This was done,and accordingly they went onto the payroll of Jim's withoutdiscernible change in wages, hours, or other particularterms or conditions of employment, and were thereafter is-sued their paychecks in the new corporate name. Jim Mc-Donald testified that while his father was absolute "boss" ofMcDonald's, and he became "boss" of Jim's (ending anyparticipation in management decisions for McDonald's af-ter October 16), he had nevertheless concededly managedthe ready-mix business prior to the sale through the exerciseof authority that his father endorsed by "helping."This was the background against which a Board agentconducted the secret ballot election on October 31 amongemployees in the following unit:All drivers, operators and mechanics employed by theemployer at its Lewistown, Montana facility, excludingall office clericals, guards and supervisors as defined inthe Act.4That is the present configuration of officers, Loretta McDonald havingheld corporate office for 2 days after original chartenng. following which shetendered her resignation from office.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf the 8 ballots cast in this election out of an approximately17 eligible voters, I was counted, a challenged one was sus-tained by the Regional Director, and the remaining 6 are atissue.'I readily hold for the General Counsel respecting princi-pal allegations of the complaint. The sudden methodicalquestioning of employees by Jim McDonald, subsumed inwhich was the cryptic exchange with Quigley, establishesthat impermissible interrogation of employees has oc-curred.6However, I conclude that only paragraph 8(a) ofthe complaint is actionable in this regard because circum-stances of the case do not warrant a separate finding orremedial attention to the distinction between interrogatingemployees "about their own union activities or preferences,about the union activities of other employees, or about aprevious union meeting" on the one hand, and, on the otherhand, an utterance calculated seemingly to coax out confir-mation from a cornered employee that certain other em-ployees might be more zestful in their activities on behalf ofthe Union. For this reason I do not sustain paragraph 8(b)of the complaint; nor, on credibility grounds alone, do Isustain paragraph 8(c). The demeanor of respective wit-nesses and inherent probabilities of the episode addressedby paragraph 8(c) are such that I credit Loretta McDonaldover Kramer, and find she simply referred his inquiry ofemployment status to her husband without an accompany-ing admission aloud that she conceded the spouse knew ofKramer's sympathies toward the Union.Alter ego status is generally found where two enterprisesunder examination have "substantially identical" owner-ship, business purpose, management, operations, equip-ment, customers, and supervision. Crawford Door SalesCompany, Inc., and Cordes Door Company, Inc., 226 NLRB1144 (1976). The doctrine arises most frequently in contextof intercorporate dealings which are claimed to have beenundertaken as a sham or subterfuge to achieve ulterior pur-poses relating to employees' Section 7 rights. Analysis insuch instance typically focuses on whether particular trans-actions between two entities have resulted in one being amere "disguised continuance" of the other, as opposed towhat would follow from bona fide dealings at "armslength." The Bell Company, Inc., and its agent, Richard Bali-streiri; et al., 225 NLRB 474 (1976).5Certain objections to this election advanced by the Union were conclu-sively held by the Regional Director to have been untimely filed.I Respondents rely on Salinas Valley Broadcasting Corporation and/orCentral California Communications Corporation, d/bla KSBW TV v.N.LR.B., 334 F.2d 604 (9th Cir. 1964) and Struksnes Construction Co., Inc.,165 NLRB 1062 (1967). Struksnes is distinguishable because its factors are tobe applied only when a literal polling of employees on their representationalsentiments has been made. That is not the case here, with Jim McDonald'sblunt and untoward inquiries being interrogation that is conventionally un-lawful for reasons of its intrinsic form and reasonably likely effect. SalinasValley was passingly distinguished by the same court in The Conolon Corpo-ration v. N.LR.B., 431 F.2d 324, at 328 (9th Cir. 1970); but more signifi-cantly it has been the subject of approvingly adopted opinion wherein theBoard viewed it as a burden of proof holding rather than a mandate to provemalevolent intent in the course of employer interrogation about organiza-tional activities. Point St. George Fisheries, Inc., 177 NLRB 54 (1969). 1discern from this no wavenng in relation to the Board's ordinary view thatdialogue such as was admittedly exchanged here is an intrusion on the tar-geted employee's right to maintain secrecy over his relevant sympathies. CfHecla Mining Company v. N.L.R.B., 564 F.2d 309 (9th Cir. 1977). See Que-metco, Inc., a subsidiary of RSR Corporation, 223 NLRB 470 (1976).It is plain in this case that Jim's constitutes a mere alterego of McDonald's and, although majority stock ownershipin the two is respectively held by son and father, this dis-tinction loses significance in the close-knit family group thatis here revealed. Even assuming the truth of Jim McDon-ald's assertion that he vitalized his corporation with $20,000of personal proceeds, the fact remains that Jim's wouldhave no independent existence, but for the gratuitous con-sent of Bill McDonald. The intertwining is pervasive interms of premises, employee interchange, use of repair fa-cilities, commonality of suppliers and customers, and a gen-eral "business as usual" aura against which the innocuouscorporate formalities are of the palest significance. It is evi-dent that Bill McDonald was phasing out of business af-fairs, and while his son may give lip service to a "boss"figure, the truth of the matter was that Jim McDonald hadeffectively run the ready-mix enterprise for upwards of ayear. Thus the October shufflings are utterly transparent,create nothing more than an illusory alter ego corporateshell, and persuasively demonstrate that the key McDonaldfamily members deliberately mounted a crude attempt toescape prospective unionization. In this regard I credit thetestimony of the wholly impressive Main to the effect thataround September 25 he overheard Loretta McDonald ex-pressing shock, surprise, and chagrin in a telephone conver-sation clearly relating to the Union's representation peti-tion. I am satisfied that her own dismay was, but a fractionof that possessed by her determined and cantankerousspouse, who himself did little to conceal contempt towardthe statutory rights of his employees. Consistent with this,the transfer between payrolls is but part of the same subter-fuge and without significance.This was the context of the layoffs, and while Respon-dents have satisfactorily established that a shortage of bulkconcrete prevailed in the fall of 1978, they do not remotelyovercome the strong prima facie case of pretextual action.The devious establishment of an alter ego enterprise itselfframes the necessary analysis of job discrimination issues,but here this is coupled with multiple 8(a)(l) violations en-gaged in by Jim McDonald, with rampant hostility ex-pressed by Bill McDonald to at least Kramer and Wilber,with insufficient explanation as to why other employeeswere not chosen for layoff or why other persons were soonthereafter hired, with suspect timing of these terminationsfast on the heels of the representation petition, and, mostcompellingly, with facially preposterous reasons advancedas to each of the discriminatees. Accordingly, I render con-clusions of law that Respondents, by laying off Main, Kra-mer, and Wilber, and by interrogating employees with re-spect to their union activities or preferences or about theunion activities of other employees, have engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.On this basis I further find that challenges to the ballotsof Main and Kramer should be overruled inasmuch as theyare unlawfully laid-off employees of McDonald's, while thechallenges to the ballots of Wilber, Jerry Caward, Preston,and Eldor Bruce should comparably be overruled inasmuchas they remain employees of McDonald's in its capacity asthe single employer predecessor of a revealed alter ego. Inthis regard I further specifically recommend that upon154 McDONAlD's RE ADY-MIX CONCRETEopening and counting of such ballots, and preparation of anappropriate revised tally of ballots. the Regional Directorissue his appropriate certification in the joint names ofMcDonald's Ready-Mix Concrete and Jim's Ready Mix.'DispositionUpon the foregoing findings of fact, conclusions of law.and the entire record. and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER'The Respondents. McDonald's ReadN-Mix Concrete andJim's Ready Mix, Lewiston. Montana, their officers, agents.successors, and assigns. shall:I. Cease and desist from:(a) Laying off or in any other manner discriminatingagainst employees to discourage their membership inChauffeurs, Teamsters, Warehousemen and Helpers LocalNo. 45. affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America.or in any other labor organization.(b) Interrogating employees about their own union ac-tivities, about the union activities of other employees, orabout a previous union meeting.(c) In any manner interfering with, restraining, or coerc-ing employees in the exercise of their rights under Section 7of the Act.'2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Offer Avery Main and Albin Kramer reinstatementto their former positions of employment without prejudiceto seniority or other rights and privileges. and make themwhole, along with Perry Wilber, for losses in pay incurredas a result of being laid off on October 4, 1978, as providedin F. W. Woolworth Company, 90 NLRB 289 (1950). andFlorida Steel Corporation. 231 NLRB 651 (1977).10'This recommendation also addresses Respondents' contention that dueprocess has not been served with respect to Jim's. The short answer to sucha contention is that an alter ego enterprise is one and the same as that fromwhich it sprung: therefore due process is ipso facto present in all phases of thelitigation.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I expressly set forth a broad cease-and-desist order in this Decision be-cause of Respondents' demonstrated disregard for employees' fundamentalstatutory rights. See Hickmon Foods, Inc., 242 NLRB 1357 1979)' I decline to recommend a remedial interest rate of 9 percent on hackpayas supplementally requested by the General Counsel, because it is inappro-priate to do so in light of the recency and thoroughness in and by which theBoard examined this subject and chose the "adjusted prime rate" principle ofFlorida Steel. See Hansen Cakes. Inc,. 242 NLRB 472 (1979).(b) Preserve and. upon request. make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records. timecards, person-nel records and reports, and all other records necessary toanalyze the amount of hbackpal due under the terms of thisOrder.Ic) Post the attached notice marked "Appendix"'' attheir l.ewistown, Montana. place of business. Copies of thisnotice, on forms provided by the Regional D)irector for Re-gion 19, after being duly signed by Respondents of theirauthorized representative, shall be conspicuously postedimmediately upon receipt and be maintained for 60 con-secutive days thereafter in all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondents to insure that such notices are notaltered. defaced. or covered by any other material.(d) Notify the Regional Director. in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.1 In the event that this Order is enforced by a Judgment f a UnitedStates Court of Appeals, the words in the notice reading "Posted b)y Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNo icr( To EMPI.OYIIiSPOSITEI BY ORDER OF lift1NAIIONAI. .ABOR RFI AI'INS BOARDAn Agency of the United States GovernmentWl il .NOt lay off or in any other manner dis-criminate against employees to discourage their mem-bership in Chauffeurs, Teamsters, Warehousemen andHelpers Local No. 45. affiliated with InternationalBrotherhood of Teamsters. Chauffeurs, Warehouse-men and Helpers of America. or in any other labororganization.WE W'il.l. NO] interrogate employees about their ownunion activities, about the union activities of other em-ployees. or about a previous union meeting.WE- wll.. NOTr in any manner interfere with, restrain.or coerce our employees in the exercise of their rightsprotected by the National Labor Relations Act.WE w.i. offer Avery Main and Albin Kramer rein-statement to their former positions of employmentwithout prejudice to seniority or other rights and privi-leges, and make them whole, along with Perry Wilber.for losses in pay resulting from their being laid off onOctober 4. 1978.M(DoNAI_D'S READY-MIX CoN( RETEJIM'S READY MIX155